Exhibit 10.1




DEBT SETTLEMENT AGREEMENT




DEBT SETTLEMENT AGREEMENT (“Agreement”), dated as of January 12, 2011, by and
between SAVANNA EAST AFRICA, INC., a Nevada corporation (the “Company”), and JDF
CAPITAL CORP. (“JDF”).




W I T N E S S E TH




A.

On May 25, 2010, the Company issued and sold a promissory note (the “Note”) in
the principal amount of $200,000 to JDF.




B.

The parties agree that as of the date hereof the outstanding principal plus
accrued and unpaid interest under the Note is equal to $211,666 (the
“Outstanding Balance”).




C.

The parties wish to provide for the extinguishment of the entire Outstanding
Balance in exchange for the issuance of shares of common stock of the Company.




NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and JDF hereby agree
as follows:




1.

ISSUANCE OF SHARES IN SATISFACTION OF BALANCE. On the date hereof, the Company
shall authorize the issuance to JDF and/or its beneficial owners of up to
$211,666 in discounted shares of common stock (the “Shares”) in full and final
satisfaction of the Outstanding Balance and, upon issuance of such Shares, no
further payments with respect to the Outstanding Balance shall be due by the
Company to JDF. JDF may not hold more than 4.99% of the outstanding shares of
common stock at any point in time. This 4.99% limit, however, may not prevent
JDF from eventually converting ail of the debt into common stock. JDF may
convert debt to stock into 4.99% of the outstanding common stock, then to the
extent some or all of the stock is liquidated, the holder can convert additional
amounts of debt into stock up to $211,666 in discounted shares of common stock.
The Shares shall be issued at a 50% discount to the closing bid.




2.

RESTRICTIVE LEGEND. The certificates, in due and proper form, representing the
Shares to be issued to JDF and/or its beneficial owners will bear a legend
substantially in the following form:




“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.




3.

JDF’S REPRESENTATIONS AND WARRANTIES.




JDF hereby acknowledges, represents and warrants to, and agrees with, the
Company as follows:




(a)

JDF is acquiring the Shares for JDF’s own account as principal, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Shares.




(b)

JDF acknowledges its understanding that the issuance of the Shares is intended
to be exempt from registration under the Act by virtue of Section 4(2) of the
Securities Act of 1933, as amended (the “Act”).




(c)

JDF has the financial ability to bear the economic risk of its investment.




(d)

JDF is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Act (17 C.F.R. 230.501(a)) or is not a U.S. Person as
defined under Regulation S.





--------------------------------------------------------------------------------



(e)

JDF has made an independent investigation of the Company’s business, been
provided an opportunity to obtain additional information concerning the Company
JDF deems necessary to make an investment decision and all other information to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense.




(f)

JDF represents, warrants and agrees that JDF will not sell or otherwise transfer
the Shares unless registered under the Act or in reliance upon an exemption
therefrom, and fully understands and agrees that JDF must bear the economic risk
of its purchase for an indefinite period of time because, among other reasons,
the Shares have not been registered under the Act or under the securities laws
of certain states and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the Act and
under the applicable securities laws of such states or an exemption from such
registration is available. JDF also understands that the Company is under no
obligation to register the Shares on its behalf or to assist JDF in complying
with any exemption from registration under the Act. JDF further understands that
sales or transfers of the Shares are restricted by the provisions of state
securities laws.




(g)

JDF has not transferred or assigned an interest in the Outstanding Balance to
any third party.




(h)

The foregoing representations, warranties and agreements shall survive the
delivery of the Shares under this Agreement.




4.

COMPANY REPRESENTATIONS AND WARRANTIES.




The Company hereby acknowledges, represents and warrants to, and agrees with JDF
as follows:




(a)

The Company has been duly organized, is validly existing and is in good standing
under the laws of the State of Nevada. The Company has full corporate power and
authority to enter into this Agreement and this Agreement has been duly and
validly authorized, executed and delivered by the Company and is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforcement may be limited by the United States
Bankruptcy Code and laws effecting creditors rights, generally.




(b)

Subject to the performance by JDF of its obligations under this Agreement and
the accuracy of the representations and warranties of JDF, the offering and sale
of the Shares will be exempt from the registration requirements of the Act.




(c)

The execution and delivery by the Company of, and the performance by the Company
of its obligations under this Agreement in accordance with the terms of this
Agreement will not contravene any provision of applicable law or the charter
documents of the Company or any agreement or other instrument binding upon the
Company, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Company of its obligations under
this Agreement in accordance with the terms of this Agreement.




(d)

The foregoing representations, warranties and agreements shall survive the
Closing.




5.

RELEASE.




Upon the delivery of the Shares to JDF set forth in Sections 1 and 2 of this
Agreement, JDF releases and forever discharges the Company of and from all and
all manner of actions, suits, debts, sums of money, contracts, agreements,
claims and demands at law or in equity, that JDF had, or may have arising from
the Outstanding Balance.




6.

MISCELLANEOUS.




(a)

Modification.

Neither this Agreement nor any provisions hereof shall be modified, discharged
or terminated except by an instrument in writing signed by the party against
whom any waiver, change, discharge or termination is sought.




(b)

Notices.

Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, ad­dressed
to such address as may be given herein, or (b) delivered personally at such
address.




(c)

Counterparts.

This Agreement may be executed through the use of separate signature pages or in
any number of counterparts, and each of such counterparts shall, for all
purposes, constitute one agreement binding on all the parties, notwithstanding
that all parties are not signatories to the same coun­terpart.





2




--------------------------------------------------------------------------------



(d)

Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns.




(e)

Entire Agreement. This instrument contains the entire agreement of the parties,
and there are no representations, covenants or other agreements except as stated
or referred to herein.




(f)

Applicable Law. This Agreement shall be governed and construed under the laws of
the State of New York.




(g)

Legal Fees. JDF legal fees will be shares by JDF and the Company.










[REMINDER OF PAGE LEFT BLANK]





3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and JDF have caused this Agreement to be
executed and delivered by their respective officers, thereunto duly authorized.




SAVANNA EAST AFRICA, INC.







     By: /s/ James Tilton      

Name: James Tilton

Title: Chief Operating Officer







JDF CAPITAL CORP.







     By: /s/ John Fiorro     

Name: John Fiorro

Title: President

















4


